       Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 1 of 11                   FILED
                                                                              2019 Feb-21 PM 03:24
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTICT OF ALABAMA
                          SOUTHERN DIVISION

SIIlRLEY JONES,                          §
                                         §             CIVIL ACTION NO.:
      Plaintiff,                         §
                                         §
v.                                       §
                                         §
PUBLIX SUPER MARKETS, INC.,              §
ET AL.,                                  §
                                         §
      Defendants.                        §
                                         §



                                NOTICE OF REMOVAL



      Defendant, Publix Super Markets, Inc. ("Publix"), hereby gives Notice of

the Removal of the above-captioned action, filed in the Circuit Court of Jefferson

County, Alabama as Civil Action No.: CV-2019-900179, to this Court pursuant to

28 U.S.C. §§ 1332 and 1441. In support of this Removal, which is based upon this

Court's diversity jurisdiction, Publix states as follows:

      1.     This action was commenced by the Plaintiff, Shirley Jones ("Jones")

with the filing of her Complaint in the Circuit Court of Jefferson County, Alabama,

in which she alleged that on February 16, 2018, she was injured as a result of the

negligence and/or wantonness of Defendant Publix. (Exhibit A, Complaint, <]I<]I 9-

14). Specifically, Jones alleged that while a business invitee in the Publix grocery


                                             1
        Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 2 of 11



store located at 3141 Overton Rd., Mountain Brook, Alabama 35223, she was

caused to slip/trip and fall, resulting in injuries to her left arm and left leg and

various accompanying damages. (Ex. A, enen 3-8).

      2.      Publix was served with Plaintiff's Complaint on January 22, 2019.

(Exhibit B, Declaration of Brittany Corless, en 5).

      3.      As alleged in her Complaint, Jones is an adult resident of Jefferson

County, Alabama. (Ex. A, en 1).

       4.     Publix Super Markets, Inc. is a foreign corporation, incorporated in

the State of Florida, and its principal place of business is in the State of Florida.

(Ex. A, en 2� Ex. B, en 3).

       5.     This Removal is timely filed within thirty (30) days of service of

process upon Publix. See 28 U.S.C. § 1446(b)(2)(B)("Each defendant shall have 30

days after receipt by or service on that defendant of the initial pleading or

summons ... to file the notice of removal.").

       6.     The United States District Court for the Northern District of Alabama,

Southern Division, is the court and division embracing the place wherein such

action is pending in State Court, Jefferson County, Alabama.

       7.     A tme and correct copy of all process, pleadings, and orders served

upon Publix is attached hereto as "Exhibit C".




                                           2
          Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 3 of 11



        8.       On this date, a Notice of Filing of Notice of Removal, accompanied

by a copy of this Notice of Removal, will be filed in the Circuit Court of Jefferson

County, Alabama, in accordance with 28 U.S.C. § 1446(d).

         9.      This Court has jurisdiction over this matter and it is properly removed

to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

                                  DIVERSITY JURISDICTION

                                   Diversity of Citizenship

         10.     Federal diversity jurisdiction exists over this action pursuant to 28

U.S.C. § 1332, because the Defendants are diverse from Plaintiff and the amount in

controversy exceeds $75,000.00.

         11.     In her Complaint, Plaintiff identified herself as an individual resident

of Jefferson County, Alabama. (Ex. A, <J[ 1).

         12.     Defendant Publix is a foreign corporation, incorporated in the State of

Florida, and its principal place of business is in the State of Florida. (Ex. A, <J[ 2;

Ex. B, <J[ 3).

         13.     There are no other Defendants named in Plaintiff's Complaint, and

based upon the foregoing, there is complete diversity of citizenship between the

                                                    1
Plaintiff and the Defendant. 28 U.S.C. § 1332(a)(l).




1   All fictitious defendants named by the plaintiff in his Complaint are due to be disregarded for
purposes of this diversity analysis.   (See 28 U.S.C. 1 44l(b)(l)).

                                                   3
       Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 4 of 11



                                Amount in Controversy

      14.     In the case at bar, Smith's complaint does not demand a specific

amount.     (See   Ex. A, generally).     Removal of a state court case, in which the

complaint does not specify the amount of damages sought, on the basis of diversity

jurisdiction is proper if it is "facially apparent" from the complaint that the amount

in controversy exceeds the jurisdictional threshold. See Williams           v.   Best Buy Co.,


269 F.3d 1316, 1319-20 (11th Cir. 2001). The Court must look to the notice of

removal and any evidence submitted by the parties in order to determine if the

amount in controversy exceeds the jurisdictional requirement. See, e.g., Moore               v.



CNA Found.,       472 F. Supp. 2d 1327, 1331- 32 (M.D. Ala. 2007).

      15.     When the amount in controversy is not facially apparent, the

removmg defendant has the burden of proving by a "preponderance of the

evidence" that the amount of controversy more likely than not exceeds the $75,000

jurisdictional threshold. Tapscott      v.   MS Dealer Serv. Corp.,     77 F.3d 1353, 1357

(11th Cir. 1996), abrogated on other grounds by Cohen            v.   Office Depot, Inc.,   204

F.3d 1069 (11th Cir. 2000); see also Flowers         v.   Priority Healthcare Pharm., Inc.,


2007 U .S. Dist. LEXIS 34688 (S.D. Ala. 2007) (applying the Tapscott_standard) ;

Sierminski   v.   Transouth Fin. Corp.,   216 F. 3d 945, 948 (applying a "preponderance

of the evidence" standard when considering whether a removing defendant had

properly established the amount in controversy). Mere conclusory allegations in


                                                4
       Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 5 of 11




the notice of removal that the jurisdictional requirement is satisfied, unsupported

by the underlying facts, do not discharge the defendant's burden of proof.

Williams,   269 F.3d at 1319-20; see also Burns   v.   Windsor Ins. Co.,   31 F.3d 1092,

1097 (11th Cir. 1994).

      16.     In determining whether the defendant seeking removal based on

diversity jurisdiction has met his burden to establish the amount in controversy, the

court may consider a number of factors, including the plaintiffs injuries, amounts

awarded in similar cases, expenses incurred to date, and settlement demands to

make a judicial valuation of what a jury would award the plaintiff assuming the

plaintiff prevails. See Scaralto v. Ferrell, 826 F. Supp. 2d 960 (S.D.W. Va. 2011).

      17.     Plaintiff has filed this lawsuit, seeking to recover for "injuries to her

left arm and left leg." (Ex. A, CjJ: 6). She further alleges that she was ''knocked,

shocked, bruised, contused and injured over her entire body." (Ex. A, CjJ: 6). She

claims that she has undergone and will continue to undergo significant medical

treatment and that she has incurred and will continue to incur considerable expense

relating to that treatment.   (Ex. A, CJI 8). She alleges that she remains unable to

perform some of her normal activities and that she believes she is permanently

injured. (Ex. A, CJI 8). Lastly, she claims that that she has suffered and will continue

to suffer in the future from sever pain and mental anguish. (Ex. A, CjJ: 8).




                                           5
        Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 6 of 11



        18.   As evidenced by her Complaint, Plaintiff is alleging quite severe and

permanent injuries as a result of the Defendants' alleged acts and is further alleging

that she has received and will continue to receive medical treatment for those

mJunes. (Ex. A, <J[ 8). Defendants contend that these statements on the part of

Plaintiff alone would be sufficient to establish by a "preponderance of the

evidence" that the amount of controversy more likely than not exceeds the $75,000

jurisdictional threshold.

        a.    Settlement Demands

        19.   The Court may consider settlement demands in making a judicial

valuation of what a jury would award the plaintiff assuming the plaintiff prevails.

See Scaralto v. Ferrell,    826 F. Supp. 2d 960 (S.D.W. Va. 2011).        "While [a]

settlement offer, by itself, may not be determinative, it counts for something." Id.

(quoting Burns v. Windsor Insurance Co. , 31 F.3d 1092, 1097 (11th Cir.1994)).

What it counts for, however, depends on the circumstances. Settlement offers

commonly ret1ect puffing and posturing, and such a settlement offer is entitled to

little weight in measuring the preponderance of the evidence. Id. On the other

hand,    settlement offers that provide   "specific information   ... to support [the

plaintiffs] claim for damages" suggest the plaintiff is "offering a reasonable

assessment of the value of [his] claim" and are entitled to more weight.           Id.




                                           6
         Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 7 of 11



(quoting Golden Apple Management Co.            v.   Geac Computers, Inc.,   990 F.Supp.

1364, 1368 (M.D.Ala.1998)) (emphasis added).

         20.   On or about September 30, 2018, prior to filing suit, a letter was sent

to Publix on behalf of Shirley Jones, wherein her counsel set forth a settlement

demand in the amount of Two Hundred Fifteen Thousand Four Hundred Seventy

Nine and 00/100 Dollars ($215,479.00). (See September 30, 2018 Correspondence

from John Paul Bruno to Lisa Czopek with Publix, attached hereto as "Exhibit D",

p. 1).    This settlement request included a specific demand for $200,000.00, plus

payment of $15,479.00 in medical specials that Jones had allegedly incurred to

date as a result of the subject fall in Publix's store. (Ex. D, p. 1). The demand

letter from Plaintiff's counsel also stated that there were additional medical

expenses with Therapy South that were "pending," indicating that her damages

figure was likely to increase from the $15,479.00 in listed expenses. (Ex. D, p. 1).

In further support of her settlement demand, Jones' counsel enclosed photographs

depicting Jones' injuries and recovery and medical records evidencing her

treatment.     (See   Documentation of Plaintiff's Injuries and Damages, attached

hereto as "Exhibit E").

         21.   The photographs provided by Jones' counsel depict her left foot at

different stages of recovery, including photographs depicting (1) the significant

swelling in her foot, (2) the short case in which she was placed for a period of time,


                                            7
       Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 8 of 11



and (3) various "boots" that she was required to wear to protect her ankle and foot

during recovery. (Ex. E, p. 1-5).

      22.    Additionally, the medical records submitted by Jones's counsel in

support of her demand establish that following her fall on February 16, 2018, she

presented to Grandview Medical Center, where she complained of severe pain in

her left foot and was unable to bear weight. (Ex. E, pp. 6-11 ). She was diagnosed

with a foot fracture, her foot was placed in a splint, and she was given crutches to

assist with mobility. (Ex. E, p. 11).

      23.    On February 19, 2018, she presented to Dr. John Kirchner at

Southlake Orthopaedics for further evaluation. (Ex. E, p. 13). She reported that

she had also injured her left knee in the fall. (Ex. E, p. 13). X-rays of her left foot

were obtained that day and revealed a possible Lis Franc injury. (Ex. E, p. 14).

Dr. Kirchner ordered an MRI to evaluate that injury. (Ex. E, p. 14). When she

returned to Dr. Kirchner following her MRI, it was confirmed that she did in fact

have a Lis Franc dislocation in her left foot. (Ex. E, p. 16). As a result, he placed

her left foot and ankle in a short cast. (Ex. E, p. 17).

       24.   When Jones returned to Dr. Kirchner on March 19, 2018, she also

complained of pain in her left wrist, which she reported was the result of falling

onto her outstretched wrist. (Ex. E, p. 20). Dr. Kirchner referred Jones to Dr.

Michael Smith for evaluation of her wrist. (Ex. E, p. 21).


                                            8
       Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 9 of 11



      25.    Dr. Smith ultimately ordered an MRI of her left wrist, which

ultimately revealed "a small distal avulsion-type fracture off of the fusiform, as

well as triquetral edema." (Ex. E, pp. 27, 32). Dr. Smith noted at that time that an

arthroscopic surgery on her left wrist may be necessary if the pain persists. (Ex. E,

p. 33). Jones has continued to receive treatment, including physical therapy, for

her left foot and left wrist injuries, and according to her Complaint, she expects to

continue having costly medical treatment into the foreseeable future. (Ex. A, 1 8;

Ex. D, p. 1; Ex. E, pp. 36-42).

      26.    The Plaintiff's settlement request included documentation that

provided "specific information .. . to support [the plaintiff's] claim for damages,"

and therefore, this demand is "entitled to more weight" in determining whether

Publix has discharged its burden of proof in relation to the amount in controversy

requirement. Jackson, 651 F. Supp. 2d at 1281.

       27.   Based on the foregoing, this Court has diversity jurisdiction over this

matter in accordance with 28 U.S.C. § 1332, and this action is properly removable

pursuant to 28 U.S.C. § 144l(a).

                                       NOTICE

       28.   Concurrently with the filing of this Notice of Removal, Publix shall

cause to be filed a copy of this Notice of Removal with the Clerk of the Circuit




                                          9
      Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 10 of 11



Court of Jefferson County, Alabama; and copies of this Notice of Removal will be

provided to Plaintiff pursuant to 28 U.S.C. § 1446(d).

      Dated this 21st day of February, 2019 .

                                                ATTORNEYS FOR PUBLIX.




                                                Travis I. Keith (ASB-1942-S75K)

OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive
Suite 425
Birmingham, Alabama 35243
(205) 402-4800
tkeith@ggh-law.com




                                          10
      Case 2:19-cv-00317-JHE Document 1 Filed 02/21/19 Page 11 of 11




                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing has been served upon
counsel for all paities electronically or by placing a copy of same in the United States
Mail, properly addressed and postage prepaid, as follows:

Davis L. Middlemas (MID007)
John Paul Bruno (BRU036)
Morris Bart & Associates, LLC
Wells Fargo Tower
420 North 20th Street
Suite 2750
Birmingham, AL 35203
(205) 236-3148

       This the 21st day of February, 2019.




                                         OF COUNSEL




                                            11
